In this action by the South Dakota receiver of the Central Standard Insurance Company to recover for damages sustained by the company as the result of an alleged conspiracy to divert its assets, many of the individual paragraphs of the complaint as pleaded make no factual showing that the acts alleged were wrongful or that there was resultant damage, and hence such paragraphs are so equivocal and indefinite that they must be stricken. However, the entire complaint is defective for failure at the outset to show plaintiff’s standing and capacity to sue in our courts. The mere recital that plaintiff was appointed in South Dakota as “the duly qualified and acting receiver ”, without any indication of the nature of the receivership and the extent of plaintiff’s authority, is insufficient. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted, with leave to the plaintiff to replead. Concur — Peck, P. J., Breitel, Botein, Rabin and Cox, JJ.